DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed September 13th, 2021 has been entered. Claims 1-3 have been amended. Claim 5 has been added. Claims 1-5 remain pending. Applicant’s amendments to the claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed June 14th, 2021.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanson et al. (US 7528339).
Regarding claim 1, Hanson et al. (US 7528339) teaches a method of sorting articles to be prepared into delivery rounds in a plurality of sorting passes (Col. 2 lines 62-66), said method using at least a first sorter (Fig. 2 #101-1) comprising first sorting outlets (Fig. 2 #106-1) and second sorting outlets (Fig. 2 #106-2) and a second sorter (Fig. 2 #102-2) comprising first sorting outlets (Fig. 2 #106-1) and second sorting outlets (Fig. 2 #106-2; Col. 4 lines 55-61), the method comprising the steps of: 
- distributing said articles between said first and second sorters (Fig. 4 #400); performing a first sorting pass for sorting the distributed articles on the first sorter and on the second sorter (Col. 4 lines 7-
- retrieving first groups of articles (Col. 4 line 58) at the first sorting outlets (Fig. 2 #106-1) of the first sorter (Col. 4 lines 50-52) and at the first sorting outlets (Fig. 2 #106-1) of the second sorter (Col. 4 lines 50-52), and bringing said first groups of articles to an inlet of the first sorter (Col. 6 lines 63-66); and 
- retrieving second groups of articles (Col. 4 line 59) at the second sorting outlets (Fig. 2 #106-2) of the first sorter (Col. 4 lines 50-52) and at the second sorting outlets (Fig. 2 #106-2) of the second sorter (Col. 4 lines 50-52), and bringing said second groups of articles to an inlet of the second sorter (Col. 5 lines 10-15); and then 
- performing successive sorting passes in parallel on the first sorter and on the second sorter on the groups of articles brought to the inlets of said sorters (Col. 6 lines 28-32), each batch of articles formed at an outlet of a sorter at the end of one of the sorting passes being retrieved and sent back to the inlet of the same sorter to be sorted again (Col. 6 lines 63-67), until the preparation of the articles into delivery rounds is complete (Col. 6 lines 28-32).
Hanson et al. does not explicitly teach the first and second sorting outlets of the second sorter which are distinct from the first sorting outlets and the second sorting outlets of the first sorter. Hanson et al. does however explain that during first sorting pass, the items are sorted sequentially to different bins within the outlets (Col. 6 lines 10-23) and then remain in order of bins as they are supplied to the respective inlets for the second sorting pass (Col. 6 line 65-Col. 7 line 7). If the sorting system as taught by Hansen et al. sorted articles in a first sorter and a second sorter to a first sorting outlet and second sorting outlet, wherein each outlet (“output group”) had two bins (Col. 4 lines 43-52), the system would have the same number of delivery points as the instant application. Additionally, as the bins are delivered sequentially to the inlet, it would be possible for the system to maintain distinction between articles in each bin as they undergo a second sorting process. Therefore, it would have been obvious to a 
Regarding claim 2, Hanson et al. (US 7528339) teaches a method of sorting articles, wherein sorting the articles into delivery rounds is performed by two sorters (Col. 4 lines 4-6) and by three sorting passes (Col. 6 lines 28-34). 
Regarding claim 3, Hanson et al. (US 7528339) teaches a method of sorting articles, wherein allocating the first outlets (Fig. 2 #106-1) and the second outlets (Fig. 2 #106-2) of the first sorter (Fig. 2 #102-1) and the first outlets (Fig. 2 #106-1) and the second outlets (Fig. 2 #106-2) of the second sorter (Fig. 2 #102-2) to destinations follows a dynamic allocation method (Col. 5 lines 34-40). 
Regarding claim 4, Hanson et al. (US 7528339) teaches a method of sorting articles, wherein the articles are postal articles (Col. 3 lines 54-56). 
Regarding claim 5, Hanson et al. (US 7528339) teaches a method of sorting articles, wherein the first sorter (Fig. 2 #102-1) and the second sorter (Fig. 2 #102-2) each have only one inlet (Col. 4 lines 7-10, 20-22). 
Response to Arguments
Applicant's arguments filed September 13th, 2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Hansen et al. teaches a single sorter with a plurality of induction points, the Examiner would like to clarify that the “induction points 102” act as individual sorters through the explanation provided by Hansen et al. stating “…may include a pause device ‘P’ as well as an inserter ‘I’ and an optical reader ‘O’ such as an optical recognition reader (OCR), all communicating and controlled by a controller ‘C’” (Col. 4 lines 9-12) and “products are then fed through 
Regarding the Applicant’s argument that Hansen et al. teaches a sorter which has access to all output bins, this is correct as discussed above regarding claim 1, specifically in that each sorter has access to each output group. Hansen et al. however also teaches bins within each output group which may function in the same manner as the distinct outputs in the instant claims (see claim 1 above), resulting in the ability to sort items into bins specific to either a first or second sorter within the sorting group, thus resulting in the same number of distribution points in the system. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        

/M.K.D./Examiner, Art Unit 3653